EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 14, 2016,
by and among Ahmed Guled (the “Seller”); Linux Labs Technologies, Inc., a
Georgia corporation (the “Buyer”); and Sirrus Corp., a Nevada corporation (the
“Company,” and with the Seller and Buyer, the “Parties,” each being a “Party”).

 

WHEREAS, the Seller own an aggregate of 25,000,000 shares (the “Shares”) of
common stock, par value $0.00001 per share (the “Common Stock”), of the Company,
representing approximately 69.90% of the issued and outstanding share capital of
the Company on a fully-diluted basis;

 

WHEREAS, the Company is indebted to the Seller for an aggregate amount specified
on Annex B attached hereto (the “Indebtedness”);

 

WHEREAS, Seller wish to sell to Buyer, and Buyer wishes to purchase from Seller,
the Shares and Indebtedness, subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. Share Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing (as defined in Section 1 ), Seller shall sell, transfer
and assign to Buyer, and Buyer shall purchase from Seller, all of Seller’ right,
title and interest in and to the Shares. The purchase price for the Shares and
Indebtedness shall be an aggregate of Fifty Thousand U.S. Dollars ($50,000.00)
(the “Purchase Price”), of which $40,000.00 shall be allocated to the Shares and
$10,000.00 shall be allocated to the Indebtedness.

 

2. Closing. Subject to the terms and conditions contained in this Agreement, the
purchase and sale of the Shares and Indebtedness contemplated hereby shall take
place at a closing (the “Closing”) to be held at the offices of Magri Law, LLC
in Fort Lauderdale, FL, or at such other place or on such other date as Buyer
and Seller may mutually agree upon in writing within two (2) business days after
the date on which all of the conditions and obligations of the Parties as set
forth in this Agreement shall have been substantially satisfied in all material
respects or otherwise duly waived, or on such other date and at such other place
and date as the Buyer and the Seller may hereafter agree upon in writing (such
date of the Closing being referred to herein as the “Closing Date”).

 

 1

 



  

3. Deliverables at Closing.

 

(a) At the Closing, Seller shall deliver to Buyer the following:

 

(i) a copy of this Agreement duly executed by the Seller;

 

(ii) a stock certificate or certificates evidencing his Shares, free and clear
of all lien, pledge, encumbrance, charge, security interest, claim or right of
another (collectively, “Encumbrances”), duly endorsed in blank or accompanied by
stock powers or other instruments of transfer duly executed in blank;

 

(iii) a copy of the Debt Assumption Agreement, in the form attached hereto as
Annex C, duly executed by the Seller;

 

(iv) a duly executed resignation letter thereby resigning as a member of the
Board of Directors and all positions with the Company, effective on the Closing
Date;

 

(b) At the Closing, Buyer shall deliver to each Seller the following:

 

(i) a copy of this Agreement duly executed by the Buyer;

 

(ii) the Purchase Price consisting of Ten Thousand U.S. Dollars ($10,000.00)
paid by wire transfer to a bank account designated in writing by the Seller and
a secured promissory note, substantially the form attached hereto as Annex A, in
the aggregate principal amount of Forty Thousand U. S. Dollars ($40,000.00).

 

(iii) a copy of the Debt Assumption Agreement, in the form attached hereto as
Annex C, duly executed by the Buyer;

 

(c) At the Closing, the Company shall deliver to the Buyer the following:

 

(i) a copy of this Agreement duly executed by an authorized officer of the
Company;

 

(ii) a copy of the Debt Assumption Agreement, in the form attached hereto as
Annex C, duly executed by an authorized officer of the Company;

 

(iii) duly executed Board resolutions therein authorizing the execution,
delivery and performance of this Agreement and Debt Assumption Agreement and the
consummation of the transactions contemplated by such agreements, accepting the
Seller’s resignation as a Board member and officer of the Company, appointing
Sparrow Marcioni (or other person designated by Buyer) as a member of the Board
of Directors and as the Chief Executive Officer, Secretary and Treasurer of the
Company, and Steven James as the Chief Technology Officer of the Company,
effective on the Closing Date;

 

 2

 



  

(iv) A complete stockholder ledger of the stockholders of the Company as of the
Closing Date;

 

(v) All Board and stockholder minutes and resolutions since inception;

 

(vi) EDGAR filing codes of the Company;

 

(vii) All XBRL files of the Company for the past 12 months;

 

(viii) All Company corporate and financial records from inception to current
delivered by electronic form and hard copy to Magri Law, LLC;

 

(ix) All Company accounting files previously provided to Accountants and
Auditors from inception to current to Magri Law, LLC; and

 

(x) A detailed list of all payables owed by the Company as of the Closing Date.

 

4. Closing Conditions.

 

(a) The obligation of the Seller to sell, transfer and assign the Shares and
Indebtedness to Buyer hereunder is subject to the satisfaction of the following
conditions as of the Closing Date:

 

(i) the representations and warranties of the Buyer in Section 6 hereof shall be
true and correct on and as of the Closing Date with the same effect as though
made at and as of such date;

 

(ii) Buyer shall have performed and complied in all material respects with all
agreements and conditions required by this Agreement to be performed or complied
with by it prior to or on the Closing Date;

 

(b) The obligation of Buyer to purchase the Shares and Indebtedness from Seller
is subject to the satisfaction of the following conditions as of the Closing:

 

(i) the representations and warranties of Seller in Section 5 shall be true and
correct on and as of the Closing Date with the same effect as though made at and
as of such date;

 

(ii) the Company and Seller shall have performed and complied in all material
respects with all agreements and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date;

 

(iii) the Company and Seller shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the transactions contemplated herein;

 



 3

 



 

(iv) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of the Company certifying that attached
thereto are true and complete copies of all resolutions adopted by the Board of
directors of the Company therein authorizing the execution, delivery and
performance of this Agreement and the Debt Assumption Agreement and the
consummation of the transactions contemplated hereby, and that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby.

 

5. Representations and Warranties of the Seller and Company. The Seller and the
Company, jointly and severally, represent, warrant and covenant to and with
Buyer, both as of the date of this Agreement and as of the Closing Date, as an
inducement to Buyer to enter into this Agreement and the Debt Assumption
Agreement and to consummate the transaction contemplated hereby as follows:

 

(a) Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada and has full power
and authority to own, lease and operate its properties and to carry on its
business as now being and as heretofore conducted. The Company is not qualified
or licensed to do business as a foreign corporation in any other jurisdiction
and neither the location of its assets nor the nature of its business requires
it to be so qualified.

 

(b) Authorization. The Company and the Seller are fully able, authorized and
empowered to execute and deliver this Agreement, the Debt Assumption Agreement
and any other agreement or instrument contemplated by this Agreement and the
Debt Assumption Agreement and to perform their respective covenants and
agreements hereunder and thereunder. This Agreement and the Debt Assumption
Agreement and any such other agreement or instrument, upon execution and
delivery by the Seller and the Company (and assuming due execution and delivery
hereof and thereof by the other Parties hereto and thereto), will constitute a
valid and legally binding obligation of the Seller and the Company, in each case
enforceable against each of them in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect which affect
creditors' rights generally and by legal and equitable limitations on the
availability of specific performance and other equitable remedies against the
Company and the Seller under or by virtue of this Agreement or such other
agreement or instrument.

 

(c) Ownership of the Shares. The Seller is the record and beneficial owner of
the Shares. The Seller holds the Shares free and clear of any Encumbrances and
has the absolute right to sell and transfer the Shares to the Buyer as provided
in this Agreement without the consent of any other person or entity. Upon
transfer of the Shares to Buyer hereunder, Buyer will acquire good and
marketable title to the Shares free and clear of any Encumbrance, other than
applicable securities laws.

 



 4

 



 

(d) No Breach. Neither the execution and delivery of this Agreement nor
compliance by the Company and/or the Seller with any of the provisions hereof
nor the consummation of the transactions and actions contemplated hereby will

 

(i) violate or conflict with any provision of the Articles of Incorporation or
By-Laws of the Company;

 

(ii) violate or, alone or with notice of the passage of time, result in the
breach or termination of, or otherwise give any contracting Party the right to
terminate, or declare a default under, the terms of any agreement or other
document or undertaking, oral or written to which the Seller and/or the Company
is a Party or by which any of them or any of their respective properties or
assets may be bound;

 

(iii) result in the creation of any Encumbrance upon any of the properties or
assets of the Seller and/or the Company;

 

(iv) violate any statute, ordinance, regulation judgment, order, injunction,
decree or award of any court or governmental or quasi-governmental agency
against, or binding upon the Seller and/or the Company or upon any of their
respective properties or assets; or

 

(v) violate any law or regulation of any jurisdiction relating to the Seller
and/or the Company or any of their respective assets or properties.

 

(e) Obligations; Authorizations. Neither the Company nor the Seller is (i) in
violation of any judgment, order, injunction, award or decree which is binding
on any of them or any of their assets, properties, operations or business which
violation, by itself or in conjunction with any other such violation, would
materially and adversely affect the consummation of the transaction contemplated
hereby; or (ii) in violation of any law or regulation or any other requirement
of any governmental body, court or arbitrator relating to him or it, or to his
or its assets, operations or businesses which violation, by itself or in
conjunction with other violations of any other law, regulation or other
requirement, would materially adversely affect the consummation of the
transaction contemplated hereby.

 

(f) Consents. There are no consents necessary or required from any third
Parties, including, but not limited to, governmental or other regulatory
agencies, federal, state or municipal, required to be received by or on the part
of the Company and the Seller for the execution and delivery of this Agreement
and the performance of their respective obligations hereunder. The Seller shall
file a Form 4 and Schedule 13D amendment immediately upon Closing.

 

 5

 



 

(g) SEC Reports. The Company has filed with the Securities and Exchange
Commission (the “SEC”) all reports required to be filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and is “current” in its
reporting (the “SEC Reports”). As of their respective dates, the SEC Reports
comply in all material respects with the requirements of the Exchange Act and
the rules and regulations promulgated thereunder and none of the SEC Reports
contained an untrue statement of a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. None of the statements made in any such
SEC Reports is, or has been, required to be amended or updated under applicable
law (except for such statements as have been amended or updated in subsequent
filings prior the date hereof). The Company has not received any communication
from the SEC, FINRA or any other regulatory authority regarding any SEC Report
or any disclosure contained therein.

 

(h) Financial Statements. The financial statements (the “Financial Statements”
of the Company included in the SEC Reports, including in each case the related
notes thereto, (i) are in accordance with the books and records of the Company,
(ii) are correct and complete in all material respects, (iii) present fairly the
financial position and results of operations of the Company as of the respective
dates indicated (subject, in the case of unaudited statements, to normal,
recurring adjustments, none of which were material) and (iv) have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis (“GAAP”). As of their respective dates, the Financial
Statements complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.

 

(i) Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of Preferred Stock, none of which are issued and outstanding,
200,000,000 shares of Common Stock, of which 35,763,339 shares are issued and
outstanding as of the close of business on the date of this Agreement. All of
the issued and outstanding shares of Common Stock are duly authorized and
validly issued and outstanding, fully paid and non-assessable. No shares of
capital stock of the Company are subject to preemptive rights or any other
similar rights. There are (i) no outstanding options, warrants, debentures,
notes, rights to subscribe for, puts, calls, rights of first refusal,
agreements, understandings, claims or other commitments or rights of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for any shares of capital stock of the Company or arrangements by
which the Company is or may become bound to issue additional shares of capital
stock of the Company, (ii) no agreements or arrangements under which the Company
is obligated to register the sale of any of its securities under the Securities
Act, and (iii) no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or any agreement providing any such rights).

 

(j) Liabilities. On the date hereof, there are no liabilities, debts or
obligations of the Company, whether accrued, absolute, contingent or otherwise,
that are not reflected in the Financial Statements.

 

 6

 



 

(k) Shell Company. The Company is a “shell company,” as defined in Rule 12b-2 of
the Exchange Act.

 

(l) Actions and Proceedings. Neither of the Seller nor the Company is a subject
to any outstanding orders, writs, injunctions or decrees of any court or
arbitration tribunal or any governmental department, commission, board, agency
or instrumentality, domestic or foreign, against, involving or affecting the
business, properties or employees of the Company or the Seller’ right to enter
into, execute and perform this Agreement (or any of the transactions
contemplated hereby). There are no actions, suits, claims or legal,
administrative or arbitration proceedings or investigations, including any
warranty or product liability claims (whether or not the defense thereof or
liabilities in respect thereof are covered by policies of insurance) relating to
or arising out of the business, properties or employees of the Company pending
or, to the best knowledge of the Company and the Seller, threatened against or
affecting the Company.

 

(m) Compliance with Laws. The Company has complied in all respects with all
laws, ordinances, regulations and orders applicable to the conduct of its
business, including all laws relating to environmental matters, employees and
working conditions.

 

(n) Bank Accounts and Credit Cards. At Closing, the Company will not have any
bank accounts, safe deposit boxes or credit or charge cards registered in the
name of or for the benefit of the Seller or anyone else.

 

(o) Stockholders. To be provided at Closing is a current stockholder list as
provided by the Company’s transfer agent. The Company and the Seller each
represent and warrant that there are no other stockholders of the Company, and
no other person who owns or controls the shares of the Company, other than as
indicated on said stockholder list.

 

(p) Subsidiaries. There are no corporations, partnerships or other business
entities controlled by the Company. As used herein, “controlled by” means (i)
the ownership of not less than fifty (50%) percent of the voting securities or
other interests of a corporation, partnership or other business entity, or (ii)
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a corporation, partnership or other
business entity, whether through the ownership of voting shares, by contract or
otherwise. The Company has not made any investments in, nor does it own, any of
the capital stock of, or any other proprietary interest in, any other
corporation, partnership or other business entity.

 

(q) Litigation, Compliance with Law. There are no actions, suits, proceedings,
or governmental investigations (or any investigation of any self-regulatory
organization) relating to the Company or to any of its properties, assets or
businesses pending or, to the best of its knowledge, threatened, or any order,
injunction, award or decree outstanding against the Company or against or
relating to any of its properties, assets or businesses. The Company is not in
violation of any law, regulation, ordinance, order, injunction, decree, award or
other requirements of any governmental body, court or arbitrator relating to its
properties, assets or business.

 

 7

 



 

(r) Agreements and Obligations; Performance. The Company is not a Party to, or
bound by any: (i) contract, arrangements, commitment or understanding; (ii)
contractual obligation or contractual liability of any kind to any person; (iii)
contract, arrangement, commitment or understanding with a potential or actual
customer or any officer, employee, stockholder, director, representative or
agent thereof; (iv) contract for the purchase or sale of any materials, products
or supplies; (v) contract of employment with any officer or employee; (vi)
deferred compensation, bonus or incentive plan or agreement; (vii) management or
consulting agreement; (viii) lease for real or personal property (including
borrowings thereon), license or royalty agreement; (ix) union or other
collective bargaining agreement; (x) agreement, commitment or understanding
relating to any Liability; (xi) contract involving aggregate payments or
receipts of any amount of funds; (xii) contract containing covenants limiting
the freedom of the Company to engage or compete in any line of business or with
any person in any geographic area; (xiii) contract or opinion relating to the
acquisition or sale of any business; (xiv) voting trust agreement or similar
stockholders' agreement; and/or (xiv) other contract, agreement, commitment or
understanding which affects its securities or any of its properties, assets or
business.

 

(s) Permits and Licenses. The Company is in compliance in all respects with all
requirements, standards and procedures of the federal, state, local and foreign
governmental bodies which issued such permits, licenses, orders, franchises and
approvals.

 

(t) Employee Benefit Plans. The Company does not maintain and is not required to
make contributions to any “pension” and “welfare” benefit plans (within the
respective meanings of Sections 4(2) and 4(1) of the Employee Retirement Income
Security Act of 1974, as amended).

 

(u) Trading. The shares of Common Stock are quoted on the OTC Pink Sheets under
the symbol “SRUP” and the shares of Common Stock are eligible for deposit with
the DTC. Actual sales of shares of Common Stock have taken place in the
over-the-counter market and have been reported on the OTC. The Company has not
received any correspondence and/or notice (nor has any reason to believe it will
in the future receive) regarding the continued eligibility of the Common Stock
to be quoted on the OTC Pink Sheets or deposited with the DTC.

 

 8

 



 

(v) Insurance. The Company has no insurance policies. The Company does not
provide any insurance.

 

(w) Broker, Finder, etc. No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Seller and/or the Company

 

(x) Disclosure. Neither this Agreement, nor any certificate, exhibit, or other
written document or statement, furnished to the Buyer by the Seller and/or the
Company in connection with the transactions contemplated by this Agreement
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to be stated in order to make the
statements contained herein or therein not misleading.

 

6. Representation and Warranties of Buyer.

 

(a) Organization. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the Nevis.

 

(b) Authorization. Buyer has all requisite power and authority to enter into
this Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by Buyer of this
Agreement, the performance by Buyer of its obligations hereunder and the
consummation by Buyer of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer and (assuming due
authorization, execution and delivery by Seller and the Company) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms.

 

(c) Investment Intent. Buyer is acquiring the Shares solely for its own account
for investment purposes and not with a view to, or for offer or sale in
connection with, any distribution thereof. Buyer acknowledges that the Shares
are not registered under the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities laws, and that the Shares may not be transferred
or sold except pursuant to the registration provisions of the Securities Act or
pursuant to an applicable exemption therefrom and subject to state securities
laws and regulations, as applicable.

 

(d) Consents. No governmental, administrative or other third Party consents or
approvals are required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

 9

 



 

(e) Actions, Legal Proceedings. There are no actions, suits, claims,
investigations or other legal proceedings pending or, to the knowledge of Buyer,
threatened against or by Buyer that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.

 

(f) Broker, Finder, etc. No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

7. Survival. All representations and warranties contained herein shall survive
the execution and delivery of this Agreement and the Closing hereunder.

 

8. Indemnification. Seller shall jointly and severally indemnify Buyer and hold
Buyer harmless against and in respect of any and all losses, liabilities,
damages, obligations, claims, Encumbrances, costs and expenses (including,
without limitation, reasonable attorneys' fees) incurred by Buyer resulting from
any breach of any representation, warranty, covenant or agreement made by Seller
herein or in any instrument or document delivered to Buyer pursuant hereto.

 

9. Further Assurances. Following the Closing, each of the Parties hereto shall
execute and deliver such additional documents, instruments, conveyances and
assurances, and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated by
this Agreement.

 

10. Termination. This Agreement may be terminated at any time prior to the
Closing (a) by the mutual written consent of Buyer and Seller or (b) by either
Buyer or Seller if (i) a breach of any provision of this Agreement has been
committed by the other Party and such breach has not been cured within 30 days
following receipt by the breaching Party of written notice of such breach, or
(ii) the Closing does not occur by October 31, 2016. Upon termination, all
further obligations of the Parties under this Agreement shall terminate without
liability of any Party to the other Parties to this Agreement, except that no
such termination shall relieve any Party from liability for any fraud or willful
breach of this Agreement.

 

11. Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses.

 

12. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the Parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving Party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only (a) upon receipt by the receiving Party, and (b) if the
Party giving the Notice has complied with the requirements of this Section.

 



 10

 



 

13. Entire Agreement. This Agreement constitutes the sole and entire agreement
of the Parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

 

14. Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns. No Party may assign any of its rights or obligations
hereunder without the prior written consent of the other Parties hereto, which
consent shall not be unreasonably withheld or delayed.

 

15. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

16. Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party hereto.
No waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

17. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction).

 

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



 11

 



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.

 

Seller:

By:

/s/ Ahmed Guled

 

Name:

Ahmed Guled

 

 

Buyer:

LINUX LABS TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ Sparrow Marcioni

 

Name:

Sparrow Marcioni

 

Title:

President

 

Company:

SIRRUS, CORP.

 

 

 

 

By:

/s/ Sparrow Marcioni

 

Name:

Sparrow Marcioni

 

Title:

President, Chief Executive Officer and Secretary

 



 12

 



 

Annex A

 

[FORM OF PROMISSORY NOTE]

 

 

 13

 

 

Annex B

 

Purchase Price

 

Seller:

 

Number of

Shares:

 

 

Share

Purchase Price

($0.0016/ Share):

 

 

Indebtedness Purchase Price:

 

 

Total Purchase Price:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ahmed Guled

 

 

25,000,000

 

 

$40,000.00

 

 

$10,000

 

 

$50,000.00

 

 

 14

 



 

Annex C

 

[Debt Assumption Agreement]

 

 

 

 



15

